DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          GEORGE J. HART,
                             Appellant,

                                     v.

                         THOMAS LOPRESTO,
                             Appellee.

                               No. 4D22-1257

                          [September 8, 2022]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Gary L. Sweet, Judge; L.T. Case No.
432019CA001292.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and Cory S.
Carano of Kelly & Grant, P.A., Boca Raton, for appellant.

  Leif J. Grazi of Grazi & Gianino, LLP, Stuart, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.